Filed pursuant to Rule 433 Registration No. 333-150603 March 11, 2010 PRICING TERM SHEET Underwriting Agreement dated March 11, 2010 Issuer: Columbus Southern Power Company Designation: Floating Rate Notes, Series A, due 2012 Principal Amount: $150,000,000 Maturity: March 16, 2012 Interest: Floating rate based on the three-month LIBOR rate (calculated as described in the Preliminary Prospectus Supplement dated March 11, 2010) plus 0.40%; reset quarterly, and payable quarterly on March 16, June 16, September 16 and December 16, commencing June 16, 2010 Public Offering Price: 100% of the principal amount thereof Redemption Terms: The Floating Rate Notes are not redeemable. Minimum Denomination: $1,000 Underwriter: Barclays Capital Inc. Transaction Date: March 11, 2010 Settlement Date: March 16, 2010 (T+3) Day Count Convention: Actual/360, modified following business day, adjusted for period end dates CUSIP: 199575AX9 Ratings: A3 by Moody’s Investors Service, Inc. BBB by Standard & Poor’s Ratings Services A- by Fitch Ratings Ltd. Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, the underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Barclays Capital Inc. toll-free at 1-888-603-5847.
